 

Exhibit 10.3

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of June 30, 2016 (this “Agreement”), is made and
entered into by and among Starz, a Delaware corporation (the “Company”), Lions
Gate Entertainment Corp., a corporation organized and existing under the laws of
British Columbia (“Parent”), Discovery Lightning Investments Ltd., a limited
company organized under the laws of England and Wales (the “Discovery
Stockholder”), and Discovery Communications, Inc., a Delaware corporation
(“Discovery Parent”).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
the Company and Orion Arm Acquisition Inc., a Delaware corporation and a wholly
owned Subsidiary of Parent (“Merger Sub”), are entering into an Agreement and
Plan of Merger, dated as of the date hereof (the “Original Merger Agreement”
and, as the same may be amended or supplemented, the “Merger Agreement”;
capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Merger Agreement), that provides, among other things, for the
merger of Merger Sub with and into the Company (the “Merger”), upon the terms
and subject to the conditions set forth in the Merger Agreement, with the
Company continuing as the surviving corporation in the Merger as a wholly owned
subsidiary of Parent;

 

WHEREAS, the Discovery Stockholder is the owner of, and, subject to the Investor
Rights Agreement (as defined below) and the Standstill Agreement (as defined
below), has sole voting power over, the number of shares of Parent Common Stock
set forth on Schedule A (such shares of Parent Common Stock, the “Original
Shares”, and together with any New Shares (as defined below), the “Subject
Shares”);

 

WHEREAS, in connection with the Merger, Parent will hold the Parent
Stockholders’ Meeting to approve (i) the Parent Common Stock Reorganization,
(ii) the Parent Common Stock Exchange and (iii) the issuance of Parent Common
Stock to holders of shares of Company Common Stock as part of the Merger
Consideration (the “Merger Consideration Issuance”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent
and Merger Sub are entering into a Stock Exchange Agreement, dated as of June
30, 2016, with the stockholders listed on Schedule 1 thereto (as the same may be
amended or supplemented, the “Exchange Agreement”), that provides, among other
things, (i) for the transfer of the Starz Exchange Shares (as defined therein)
from such stockholders to Parent in exchange for the Lionsgate Exchange
Consideration (as defined therein) and (ii) the issuance of the Lionsgate
Exchange Shares as part of the Lionsgate Exchange Consideration (the “Exchange
Stock Issuance”), in each case subject to the terms and conditions of the
Exchange Agreement; and

 

 

 

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has requested that the Discovery Stockholder and Discovery Parent
enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, each party hereto agrees
as follows:

 

SECTION 1.  Representations and Warranties of the Discovery Stockholder and
Discovery Parent. Each of the Discovery Stockholder and Discovery Parent hereby
represents and warrants to the Company as follows:

 

(a)          Organization; Authority; Execution and Delivery; Enforceability.
(i) Each of the Discovery Stockholder and Discovery Parent is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and (ii) the execution and delivery of this Agreement by each of
the Discovery Stockholder and Discovery Parent, and the performance by each of
the Discovery Stockholder and Discovery Parent of its obligations under this
Agreement, have been duly authorized by all necessary corporate or similar
action on the part of each of the Discovery Stockholder and Discovery Parent.
Each of the Discovery Stockholder and Discovery Parent has all requisite
corporate, company, partnership or other power and authority to execute and
deliver this Agreement (and each Person executing this Agreement on behalf of
the Discovery Stockholder or Discovery Parent has full power, authority and
capacity to execute and deliver this Agreement on behalf of the Discovery
Stockholder or Discovery Parent, as applicable, and to thereby bind the
Discovery Stockholder or Discovery Parent, as applicable) and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
each of the Discovery Stockholder and Discovery Parent and, assuming due
authorization, execution and delivery by the other parties hereto, constitutes a
valid and binding obligation of each of the Discovery Stockholder and Discovery
Parent, enforceable against each of the Discovery Stockholder and Discovery
Parent in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization or similar Laws affecting creditors’
rights generally and by general principles of equity.

 

(b)          Ownership. The Discovery Stockholder is the record or beneficial
owner of the number of Original Shares set forth on Schedule A, and the
Discovery Stockholder’s Original Shares constitute all of the shares of Parent
Common Stock owned by the Discovery Stockholder. Except (w) as set forth in
Sections 3 and 4 of this Agreement, (x) pursuant to the Investor Rights
Agreement, dated as of November 10, 2015, among MHR Fund Management, LLC,
Liberty Global Incorporated Limited, the Discovery Stockholder, Parent, Liberty
Global plc, Discovery Parent and the other parties thereto (the “Investor Rights
Agreement”), (y) pursuant to the Voting and Standstill Agreement, dated as of
November 10, 2015, among Parent, Liberty Global Incorporated Limited, the
Discovery Stockholder, John C. Malone, MHR Fund Management, LLC, Liberty Global
plc, Discovery Parent and the Mammoth Funds (as defined therein) (the
“Standstill Agreement”) and (z) in connection with any Hedging Transaction or
Financing Transaction (each as defined in the Investor Rights Agreement), the
Discovery Stockholder has the power to vote, or direct the voting of, all of the
Original Shares, and none of the Discovery Stockholder’s Original Shares are
subject to any voting trust or other agreement, arrangement or

 

 2 

 

 

restriction with respect to the voting of the Discovery Stockholder’s Original
Shares. The Discovery Stockholder does not own (1) any shares of capital stock
of Parent other than the Original Shares or (2) any option, warrant, call or
other right to acquire or receive capital stock or other equity or voting
interests in Parent (other than preemptive rights under the Investor Rights
Agreement).

 

SECTION 2.  Representations and Warranties of the Company and Parent.

 

(a)          The Company hereby represents and warrants to each of the Discovery
Stockholder and Discovery Parent as follows: (i) the Company is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) the Company has all requisite power and authority to execute
and deliver this Agreement (and each Person executing this Agreement on behalf
of the Company has full power, authority and capacity to execute and deliver
this Agreement on behalf of the Company and to thereby bind the Company) and to
perform its obligations hereunder, (iii) the execution and delivery of this
Agreement by the Company, and the performance of the Company of its obligations
hereunder, have been duly authorized by all necessary corporate action on the
part of the Company, and (iv) this Agreement has been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the other parties hereto, constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally and by general principles of equity.

 

(b)          Parent hereby represents and warrants to each of the Discovery
Stockholder and Discovery Parent as follows: (i) Parent is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) Parent has all requisite power and authority to execute and
deliver this Agreement (and each Person executing this Agreement on behalf of
Parent has full power, authority and capacity to execute and deliver this
Agreement on behalf of Parent and to thereby bind Parent) and to perform its
obligations hereunder, (iii) the execution and delivery of this Agreement by
Parent, and the performance of Parent of its obligations hereunder, have been
duly authorized by all necessary corporate action on the part of Parent, and
(iv) this Agreement has been duly executed and delivered by Parent and, assuming
due authorization, execution and delivery by the other parties hereto,
constitutes a valid and binding obligation of Parent, enforceable against Parent
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization or similar Laws affecting creditors’
rights generally and by general principles of equity.

 

SECTION 3.  Covenants of the Discovery Stockholder and Discovery Parent. Each of
the Discovery Stockholder and Discovery Parent covenants and agrees as follows:

 

(a)          At any meeting of the stockholders of Parent called to vote upon
the Parent Common Stock Reorganization, the Parent Common Stock Exchange and the
Merger Consideration Issuance, or at any postponement or adjournment thereof
permitted by the Merger Agreement, the Discovery Stockholder shall (i) appear at
such meeting or otherwise cause its Subject Shares to be counted as present
thereat for purposes of calculating a quorum and (ii) vote

 

 3 

 

 

(or cause to be voted) all of the Discovery Stockholder’s Subject Shares in
favor of the Parent Common Stock Reorganization, the Parent Common Stock
Exchange and the Merger Consideration Issuance; provided that, in each case, the
Merger Agreement shall not have been amended, and no provision thereunder shall
have been waived by Parent, in any manner that (i) increases the amount of, or
changes the form or allocation of, the Merger Consideration (as defined in the
Merger Agreement) payable under the Merger Agreement, (ii) amends the conditions
precedent set forth in Article VI of the Merger Agreement, or adds new
conditions or modifies any existing conditions to the consummation of the
Merger, the Parent Common Stock Reorganization or the Parent Common Stock
Exchange, (iii) amends Exhibits A-1, A-2, A-3, A-4 or A-5 to the Merger
Agreement, (iv) amends the definition of “Company Material Adverse Effect” or
“Parent Material Adverse Effect” set forth in the Merger Agreement, (v) amends
any provision of the Merger Agreement in any other material manner, or (vi) in
each case has the effect of any of the foregoing (any such amendment or waiver
described in clauses (i)-(vi), a “Fundamental Merger Amendment”), in each case
without the prior written consent of the Discovery Stockholder, and no
Fundamental Exchange Amendment shall have occurred.

 

(b)          At any meeting of the stockholders of Parent called to vote upon
the Exchange Stock Issuance, or at any postponement or adjournment thereof, as
permitted by the Exchange Agreement, the Discovery Stockholder shall (i) appear
at such meeting or otherwise cause its Subject Shares to be counted as present
thereat for purposes of calculating a quorum and (ii) vote (or cause to be
voted) all of the Discovery Stockholder’s Subject Shares in favor of the
Exchange Stock Issuance, provided, that in each case, the Exchange Agreement
shall not have been amended, and no provision thereunder shall have been waived
by Parent, in any manner that (i) increases the amount of, or changes the form
or allocation of, the Lionsgate Exchange Consideration or the Lionsgate
Alternate Cash Consideration (as such terms are defined in the Exchange
Agreement) payable under the Exchange Agreement, (ii) amends the conditions
precedent set forth in Article V of the Exchange Agreement, or adds new
conditions or modifies any existing conditions to the consummation of the
Exchange, (iii) amends any provision of the Exchange Agreement in any other
material manner or (iv) in each case has the effect of any of the foregoing (any
such amendment or waiver described in clauses (i)-(iv), a “Fundamental Exchange
Amendment”), in each case without the prior written consent of the Discovery
Stockholder, and no Fundamental Merger Amendment shall have occurred.

 

(c)          At any meeting of the stockholders of Parent or at any postponement
or adjournment thereof or in any other circumstances upon which a vote, adoption
or other approval of Parent’s stockholders is sought, the Discovery Stockholder
shall vote (or cause to be voted) all of the Discovery Stockholder’s Subject
Shares against each of the following: (i) any Alternative Parent Transaction
Proposal or any agreement relating thereto and (ii) any amendment of the
Articles of Parent (other than pursuant the Merger Agreement) or any other
proposal, action, agreement or transaction, which, in the case of this clause
(ii), would reasonably be expected to (A) result in a breach of any covenant,
agreement, obligation, representation or warranty of Parent contained in the
Merger Agreement (provided that the Company has advised the Discovery
Stockholder of such asserted breach in writing at least three Business Days
prior to the applicable vote) or of the Discovery Stockholder contained in this
Agreement, (B) prevent, impede,

 

 4 

 

 

interfere with, delay, discourage or adversely affect the consummation of the
transactions contemplated by the Merger Agreement, or (C) change in any manner
(other than as contemplated by the Parent Common Stock Reorganization, the
Parent Common Stock Exchange and the Merger Consideration Issuance) the voting
rights of the Parent Common Stock (the matters described in clauses (i) and
(ii), collectively, the “Vote-Down Matters”). For the avoidance of doubt,
nothing in this Agreement shall be deemed to prohibit the Discovery Stockholder
from voting any Subject Shares (x) in a manner required by the Investor Rights
Agreement or the Standstill Agreement or (y) in favor of any vote, adoption or
other approval permitting the Discovery Stockholder and/or its Affiliates to
participate in any equity or debt financing of Parent (including the exercise of
their preemptive rights under the Investor Rights Agreement).

 

(d)          Discovery Parent shall not, nor shall it authorize or permit any of
its Controlled Affiliates (as defined below) or its and their directors,
officers or employees to, directly or indirectly, (i) solicit, initiate or
knowingly facilitate (including by way of furnishing information), induce or
knowingly encourage any inquiries or the making of any proposal or offer
(including any proposal or offer to the Parent Stockholders) that constitutes or
would reasonably be expected to lead to an Alternative Parent Transaction
Proposal, or (ii) enter into, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any Person any information
with respect to, or cooperate in any way that would otherwise reasonably be
expected to lead to, any Alternative Parent Transaction Proposal. Discovery
Parent shall, and shall cause its Controlled Affiliates and its and their
directors, officers and employees to, immediately cease and cause to be
terminated any and all existing activities, discussions or negotiations with any
Person with respect to any Alternative Parent Transaction Proposal. Discovery
Parent shall use commercially reasonable efforts to cause the financial
advisors, legal counsel and other representatives of Discovery Parent and its
Controlled Affiliates to comply with this Section 3(d).

 

(e)          The Discovery Stockholder shall not, and shall not commit or agree
to, directly or indirectly, (i) sell, transfer, pledge, encumber, exchange,
assign, tender or otherwise dispose of (collectively, “Transfer”), or consent to
or permit any Transfer of, any Subject Shares (or any interest therein) or any
rights to acquire any securities or equity interests of Parent, or enter into
any Contract, option, call or other arrangement with respect to the Transfer
(including any profit-sharing or other derivative arrangement) of any Subject
Shares (or any interest therein) or any rights to acquire any securities or
equity interests of Parent, to any Person, unless in each case prior to any such
Transfer (or execution of any such Contract or other arrangement) the proposed
transferee of the Discovery Stockholder’s Subject Shares or rights agrees in
writing to be bound to the Discovery Stockholder’s obligations hereunder with
respect to the applicable Subject Shares or rights, (ii) enter into any voting
arrangement, whether by proxy, voting agreement or otherwise, with respect to
any Subject Shares or rights to acquire any securities or equity interests of
Parent, other than this Agreement or (iii) take any other action that would
reasonably be expected to prevent or materially impair or delay the performance
by the Discovery Stockholder of its obligations hereunder. Nothing in this
Agreement shall be deemed to prohibit the Subject Shares from being subject to
customary liens resulting from the Subject Shares being held in brokerage or
custodial accounts. Notwithstanding the foregoing, “Transfer” shall exclude,
however, with respect to any Subject Shares, the entry into or performance of
any Hedging

 

 5 

 

 

Transaction or Financing Transaction in respect of such Subject Shares and any
payment or settlement thereunder (including, following the first anniversary of
November 10, 2015, physical settlement) the granting of any lien, pledge,
security interest, or other encumbrance in or on such Subject Shares to a
Hedging Counterparty or Financing Counterparty in connection with any Hedging
Transaction or Financing Transaction, the rehypothecation of any Subject Shares
by the Hedging Counterparty or Financing Counterparty in connection with a
Hedging Transaction or Financing Transaction, and any transfer to, by or at the
request of such Hedging Counterparty or Financing Counterparty in connection
with an exercise of remedies by the Hedging Counterparty or Financing
Counterparty under such Hedging Transaction or Financing Transaction (but, for
the avoidance of doubt, “Transfer” shall include any delivery of Subject Shares
in respect of the settlement, termination or cancellation of a Hedging
Transaction or Financing Transaction occurring prior to the first anniversary of
November 10, 2015 other than in connection with the exercise of remedies by a
Hedging Counterparty or Financing Counterparty).

 

(f)           The Discovery Stockholder hereby agrees that, in the event (i) of
any stock or extraordinary dividend or other distribution, stock split, reverse
stock split, recapitalization, reclassification, reorganization, combination or
other like change of or affecting the Subject Shares (including the Parent
Common Stock Reorganization and the Parent Common Stock Exchange) or (ii) that
the Discovery Stockholder acquires the right to vote, or direct the voting of,
any shares of capital stock of Parent, in each case after the execution of this
Agreement (including by conversion, operation of Law or otherwise)
(collectively, the “New Shares”), such New Shares shall constitute Subject
Shares and be subject to the applicable terms of this Agreement, including all
covenants, agreements, obligations, representations and warranties set forth
herein. This Agreement and the obligations hereunder shall be binding upon any
Person to which record or beneficial ownership of the Discovery Stockholder’s
Subject Shares shall pass, whether by operation of Law or otherwise, including
to the extent applicable, the Discovery Stockholder’s successors.

 

(g)          Notwithstanding anything to the contrary contained herein, the
Discovery Stockholder and Discovery Parent are entering into this Agreement
solely in their capacity as owner of the Discovery Stockholder’s Subject Shares
and the parent of such owner, respectively, and nothing herein is intended to or
shall limit, affect or restrict any director or officer of Parent (including any
appointee or representative of Discovery Parent or any of its Affiliates to the
board of directors of Parent (including pursuant to the Investor Rights
Agreement)) in his or her capacity as a director or officer of Parent or any of
its Subsidiaries (including voting on matters put to such board or any committee
thereof, influencing officers, employees, agents, management or the other
directors of Parent or any of its Subsidiaries and taking any action or making
any statement at any meeting of such board or any committee thereof) or in the
exercise of his or her fiduciary duties as a director or officer of Parent or
any of its Subsidiaries.

 

(h)          For the avoidance of doubt, other than with respect to the Merger
Consideration Issuance or the Exchange Stock Issuance, nothing in this Agreement
shall be deemed to require the Discovery Stockholder to vote in favor of, or to
prohibit the Discovery Stockholder from taking any action that adversely
effects, any issuance of securities by Parent or any of its Subsidiaries
(including any equity financing in furtherance of the transactions contemplated
by

 

 6 

 

 

the Merger Agreement), including in connection with any proposal combined with
any proposal to approve the Merger Consideration Issuance or the Exchange Stock
Issuance.

 

SECTION 4.  Grant of Irrevocable Proxy; Appointment of Proxy and
Attorney-in-Fact. (a)  The Discovery Stockholder hereby irrevocably grants to,
and appoints, the Company and any other individual designated in writing by the
Company, and each of them individually, the Discovery Stockholder’s proxy and
attorney-in-fact (with full power of substitution and re-substitution and
coupled with an interest), for and in the name, place and stead of the Discovery
Stockholder, to vote all of the Discovery Stockholder’s Subject Shares at any
meeting of stockholders of Parent (including any Parent Stockholders’ Meeting)
or any adjournment or postponement thereof, (i) in favor of the Parent Common
Stock Reorganization, the Parent Common Stock Exchange, the Merger Consideration
Issuance and each of the other transactions contemplated by the Merger Agreement
(including the Parent Stockholder Approvals) in accordance with the terms of
Section 3(a) of this Agreement, (ii) in favor of the Exchange Stock Issuance in
accordance with the terms of Section 3(b) of this Agreement and (iii) against
any Vote-Down Matter in accordance with the terms of Section 3(c) of this
Agreement. The proxy and attorney-in-fact granted in this Section 4 shall expire
upon the termination of this Agreement.

 

(b)          The Discovery Stockholder represents that any proxies heretofore
given in respect of the Discovery Stockholder’s Subject Shares are not
irrevocable, and that all such proxies are hereby revoked.

 

(c)          The Discovery Stockholder hereby affirms that the irrevocable proxy
and attorney-in-fact set forth in this Section 4 is given in connection with the
Company entering into the Merger Agreement and that such irrevocable proxy and
attorney-in-fact is given to secure the performance of the duties of the
Discovery Stockholder under this Agreement. The Discovery Stockholder hereby
further affirms that the irrevocable proxy and attorney-in-fact is coupled with
an interest and may under no circumstances be revoked. The Discovery Stockholder
hereby ratifies and confirms all that such irrevocable proxy and
attorney-in-fact may lawfully do or cause to be done by virtue of the authority
granted pursuant to this Agreement. Each such irrevocable proxy and
attorney-in-fact is executed and intended to be irrevocable with the same effect
as under the provisions of Section 212(e) of the DGCL.

 

SECTION 5.  Further Assurances. The Discovery Stockholder shall, from time to
time, execute and deliver, or cause to be executed and delivered, such
additional or further consents, documents and other instruments as the Company
may reasonably request for the purpose of effectuating the matters covered by
this Agreement.

 

SECTION 6.  Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
any of the parties hereto without the prior written consent of the other
parties. Any assignment in violation of the preceding sentence shall be void.
Subject to the preceding two sentences, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

 7 

 

 

SECTION 7.  Termination. This Agreement shall, (i) with respect to Section 3,
other than Sections 3(b), 3(e), 3(f), 3(g) and 3(h), terminate upon the earliest
of (a) immediately following the Parent Stockholders’ Meeting duly convened and
at which the Parent Stockholder Approvals have been voted on by the stockholders
of Parent (including, if adjourned in accordance with the Merger Agreement,
immediately following the final adjournment thereof), (b) immediately following
the meeting of the stockholders of Parent called to vote upon the Exchange Stock
Issuance, and at which such matters have been voted on by the stockholders of
Parent (including, if adjourned in accordance with the Merger Agreement,
immediately following the final adjournment thereof), (c) the termination of the
Merger Agreement in accordance with its terms (the “Merger Agreement
Termination”), and (d) the entry into any Fundamental Merger Amendment or
Fundamental Exchange Amendment without the prior written consent of the
Discovery Stockholder, (ii) as to Section 3(b), terminate upon the earlier of
(a) the termination of the Exchange Agreement in accordance with its terms, (b)
immediately following the consummation of the Merger and (c) immediately
following the meeting of the stockholders of Parent called to vote upon the
Exchange Stock Issuance, and at which such matters have been voted on by the
stockholders of Parent (including, if adjourned in accordance with the Exchange
Agreement or the Merger Agreement, immediately following the final adjournment
thereof), and (iii) terminate in full upon the later of the terminations
described in clauses (i) and (ii); provided that, in each case, Section 6 and
Sections 7 through 9 shall survive any such termination. Notwithstanding the
foregoing, the Company shall cease to have any rights hereunder from and after
the earlier of (x) the Merger Agreement Termination and (y) the completion of
the events described in Section 7(i)(a) hereof.

 

SECTION 8.  Parent Undertaking. In consideration of the Discovery Stockholder’s
and Discovery Parent’s willingness to execute this Agreement, Parent hereby
agrees with each of the Discovery Stockholder and Discovery Parent that (a)
Parent will take all such steps as may be necessary or desirable (to the extent
permitted under applicable Law) to exempt from Section 16(a) and Section 16(b)
of the Exchange Act any acquisitions or dispositions of Company Securities (as
defined in the Investor Rights Agreement) or rights related thereto by the
Discovery Stockholder and its Affiliates (as defined in the Investor Rights
Agreement) in connection with the Parent Common Stock Reorganization, the Parent
Common Stock Exchange and any issuance of Company Securities contemplated by the
Merger Agreement or the Exchange Agreement or any issuance of New Issue
Securities (as defined in the Investor Rights Agreement); and (b) the amendment
to the Investor Rights Agreement being entered into concurrently herewith is a
material inducement to each of the Discovery Stockholder’s and Discovery
Parent’s willingness to execute, deliver and perform this Agreement.

 

SECTION 9.  General Provisions. (a)  Amendments. This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the parties in interest at the
time of the amendment.

 

(b)          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally or sent via facsimile
(with confirmed transmission) prior to 5:00 p.m., local

 

 8 

 

 

time, in the place of receipt (and otherwise on the next Business Day) or (b) on
the first Business Day following the date of dispatch if sent by a nationally
recognized overnight courier (providing proof of delivery), in each case to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice); provided, that should any such delivery be
made by facsimile, the sender shall also send a copy of the information so
delivered on or before the next Business Day by a nationally recognized
overnight courier:

 

if to the Company:   Starz 8900 Liberty Circle Englewood, Colorado 80112
Attention: David Weil     with a copy to (which shall not constitute notice):  
Baker Botts L.L.P. 30 Rockefeller Plaza New York, NY 10112 Facsimile: 212
408-2501 Attention: Renee L. Wilm     if to Parent:   Lions Gate Entertainment
Corp. 2700 Colorado Avenue Santa Monica, CA  90404 Facsimile: 310-496-1359
Attention: Wayne Levin     with a copy to (which shall not constitute notice):  
Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019 Facsimile:
212 403-2000 Attention: David E. Shapiro   Gordon S. Moodie

 

 9 

 

 

if to the Discovery Stockholders:   Discovery Lightning Investments, Ltd
Chiswick Park Building 2 566 Chiswick High Road London W4 5YB Facsimile: +44 20
8811 3310 Attention: General Counsel     with a copy to (which shall not
constitute notice):   Debevoise & Plimpton LLP 919 3rd Ave New York, NY 10022
Facsimile: (212) 909-6836 Attention: Jonathan Levitsky

 

(c)          Interpretation. When a reference is made in this Agreement to a
paragraph, a Section or a Schedule, such reference shall be to a paragraph of, a
Section of or a Schedule to this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The words
“hereof”, “hereto”, “hereby”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term “or” is not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”. The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms. Any agreement, instrument or Law
defined or referred to herein means such agreement, instrument or Law as from
time to time amended, modified or supplemented, unless otherwise specifically
indicated. References to a Person are also to its permitted successors and
assigns. Each of the parties hereto has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of authorship of any of the
provisions of this Agreement. For purposes of this Agreement, “Controlled
Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, is controlled by such first
Person, where “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

(d)          Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective

 

 10 

 

 

when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. The exchange of copies of this Agreement and of
signature pages by facsimile or e-mail shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or e-mail shall be deemed to be their original signatures for all
purposes.

 

(e)          Entire Agreement; No Third-Party Beneficiaries. This Agreement
(i) constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and no party is relying on any other oral or written
representation, agreement or understanding and no party makes any express or
implied representation or warranty in connection with the transactions
contemplated by this Agreement other than as set forth in this Agreement and
(ii) is not intended to confer upon any Person other than the parties any rights
or remedies.

 

(f)           Governing Law; Consent to Jurisdiction; Venue.

 

(i)           This Agreement and all disputes, claims or controversies arising
out of or relating to this Agreement, or the negotiation, validity or
performance of this Agreement or the transactions contemplated hereby, shall be
governed by and construed in accordance with the laws of the State of New York
without regard to its rules of conflict of laws.

 

(ii)          The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in New York City, so long as one of
such courts shall have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of New York,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 9(b) shall be deemed
effective service of process on such party.

 

(g)          Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, insofar as the foregoing can be accomplished
without materially affecting the economic benefits anticipated by

 

 11 

 

 

the parties to this Agreement. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.

 

(h)          Specific Performance. The parties agree that irreparable damage
would occur and that the parties would not have any adequate remedy at Law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to seek to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.

 

(i)           Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

(j)           Hedging Transactions and Financing Transactions.

 

(i)           No provision of this Agreement shall be binding on any Person
solely because such Person is:

 

(1)a Hedging Counterparty;

 

(2)a holder of Subject Shares as a result of the rehypothecation of Subject
Shares by a Hedging Counterparty or Financing Counterparty; or

 

(3)a transferee of Subject Shares pursuant to settlement under, or pursuant to
default rights or the exercise of remedies by a Hedging Counterparty or
Financing Counterparty in connection with, any Hedging Transaction or Financing
Transaction.

 

(ii)          No provision of this Agreement shall prohibit any Person from
entering into, performing or settling Hedging Transactions or Financing
Transactions in relation to any Subject Shares, or granting liens and other
security interests in connection therewith, from exercising remedies thereunder,
or from permitting a Hedging Counterparty or a Financing Counterparty to
rehypothecate Subject Shares in connection with a Hedging Transaction or
Financing Transaction nor shall any of the foregoing described in this Section
9(j) be deemed, in and of itself, a violation of this Agreement.

 

 12 

 

 

(iii)         As used in this Agreement, the terms Hedging Transaction,
Financing Transaction, Hedging Counterparty and Financing Counterparty shall
each have the meaning assigned to such term in the Investor Rights Agreement.

 

(iv)         Notwithstanding anything to the contrary in this Agreement, this
Agreement is subject in all respects to (1) the Discovery Stockholder’s
obligations under the pledge agreement, dated as of November 12, 2015, between
the Discovery Stockholder and Bank of America N.A., and (2) any Hedging
Transaction or Financing Transaction and any pledge, security, custody or other
agreement entered into in connection therewith.

 

(k)          Indemnification.

 

(i)          Parent (the “Indemnifying Party”) covenants and agrees, on the
terms and subject to the limitations set forth in this Agreement, to indemnify
and hold harmless Discovery Parent and each of its Controlled Affiliates and
each of their respective representatives and advisors (each, an “Indemnified
Party”), from and against any and all Losses incurred in connection with,
arising out of or resulting from any claims, demands, actions, proceedings or
investigations (collectively, “Actions”) relating to the transactions
contemplated by the Merger Agreement, this Agreement or the Exchange Agreement
(including any Actions brought by any of the stockholders, directors, officers
or employees of Parent or the Company relating thereto). For purposes of this
Section 9(k), “Losses” means any loss (including disgorgement of consideration),
liability, cost, damage or expense (including, without duplication, reasonable
fees and expenses of counsel, accountants, consultants and other experts)
related to an Action for which an Indemnified Party is entitled to
indemnification pursuant to this Agreement; provided, however, that any
diminution in value of the capital stock of Parent shall not constitute a Loss.

 

(ii)         Notwithstanding anything herein to the contrary, the Indemnifying
Party will not be obligated to provide an indemnity hereunder to any Indemnified
Party with respect to any Losses which (x) result from such Indemnified Party’s
intentional misconduct or gross negligence or (y) result primarily from any
breach of any representation and warranty of such Indemnified Party contained in
this Agreement or any breach of any covenant or agreement made or to be
performed by such Indemnified Party under this Agreement.

 

(iii)        The Indemnifying Party will indemnify the Indemnified Parties
pursuant to this Section 9(k) regardless of whether such Losses are incurred
prior to or after the Effective Time. The indemnification provided pursuant to
this Section 9(k) is in addition to, and not in derogation of, any other rights
an Indemnified Party may have under applicable law, the certificate of
incorporation or bylaws of Parent, or pursuant to any contract, agreement or
arrangement; provided, however, that Losses will not be duplicated.

 

(iv)        Promptly after the receipt by any Indemnified Party of notice of any
Action that is or may be subject to indemnification hereunder (each, an
“Indemnifiable Claim”) (and in no event more than ten Business Days after the
Indemnified Party’s receipt of

 

 13 

 

 

written notice of such Indemnifiable Claim), such Indemnified Party shall give
written notice thereof to the Indemnifying Party, which notice will include, to
the extent known, the basis for such Indemnifiable Claim and copies of any
pleadings or written demands relating to such Indemnifiable Claim and, promptly
following request therefor, shall provide any additional information in respect
thereof that the Indemnifying Party may reasonably request; provided, however,
that (x) any delay in giving or failure to give such notice will not affect the
obligations of the Indemnifying Party hereunder except to the extent the
Indemnifying Party is actually prejudiced as a result of such delay in or
failure to notify and (y) no such notice shall be required to be given to the
Indemnifying Party to the extent that the Indemnifying Party or any of its
respective Affiliates is a party to any such Indemnifiable Claim.

 

(v)         Subject to Section 9(k)(vi) and Section 9(k)(vii), the Indemnifying
Party shall be entitled to exercise full control of the defense, compromise or
settlement of any Indemnifiable Claim in respect of an Action commenced or made
by a Person who is not a party to this Agreement or an Affiliate of a party to
this Agreement (a “Third Party Indemnifiable Claim”) so long as, within ten
calendar days after the receipt of notice of such Third Party Indemnifiable
Claim from the Indemnified Party (pursuant to Section 9(k)(iv)), the
Indemnifying Party: (x) delivers a written confirmation to such Indemnified
Party that the indemnification provisions of Section 9(k) are applicable,
subject only to the limitations set forth in this Agreement, to such Third Party
Indemnifiable Claim and that the Indemnifying Party will indemnify such
Indemnified Party in respect of such Third Party Indemnifiable Claim to the
extent required by this Section 9(k), and (y) notifies such Indemnified Party in
writing that the Indemnifying Party will assume the control of the defense
thereof. Following notification to such Indemnified Party of the assumption of
the defense of such Third Party Indemnifiable Claim, the Indemnifying Party
shall retain legal counsel reasonably satisfactory to such Indemnified Party to
conduct the defense of such Third Party Indemnifiable Claim. If the Indemnifying
Party so assumes the defense of any such Third Party Indemnifiable Claim in
accordance herewith, subject to the provisions of clauses (iv) through (vi) of
this Section 9(k), (A) the Indemnifying Party shall be entitled to exercise full
control of the defense, compromise or settlement of such Third Party
Indemnifiable Claim and such Indemnified Party shall cooperate (subject to the
Indemnifying Party’s agreement to reimburse such Indemnified Party for all
reasonable out-of-pocket expenses incurred by such Indemnified Party in
connection with such cooperation) with the Indemnifying Parties in any manner
that the Indemnifying Party reasonably may request in connection with the
defense, compromise or settlement thereof (subject to the last sentence of this
Section 9(k)(v)), and (B) such Indemnified Party shall have the right to employ
separate counsel selected by such Indemnified Party and to participate in (but
not control) the defense, compromise or settlement thereof and the Indemnifying
Party shall pay the reasonable fees and expenses of one such separate counsel,
and, if reasonably necessary, one local counsel. No Indemnified Party shall
settle or compromise or consent to entry of any judgment with respect to any
such Action for which it is entitled to indemnification without the prior
written consent of the Indemnifying Party, unless the Indemnifying Party shall
have failed to assume the defense thereof as contemplated in this Section
9(k)(v), in which case such Indemnified Party will be entitled to control the
defense, compromise or settlement thereof at the expense of the Indemnifying

 

 14 

 

 

Party. Without the prior written consent of each of the Indemnified Parties who
are named in the Action subject to the Third Party Indemnifiable Claim (which
consent shall not be unreasonably withheld, delayed or conditioned), the
Indemnifying Party will not settle or compromise or consent to the entry of
judgment with respect to any Indemnifiable Claim (or part thereof) unless such
settlement, compromise or consent (1) includes an unconditional release of such
Indemnified Parties, (2) does not include any admission of wrongdoing on the
part of such Indemnified Parties and (3) does not enjoin or restrict in any way
the future actions or conduct of such Indemnified Parties.

 

(vi)        Notwithstanding Section 9(k)(v), an Indemnified Party, at the
expense of the Indemnifying Party, (x) shall, subject to the last sentence of
this Section 9(k)(vi), be entitled to separately control the defense, compromise
or settlement of any Third Party Indemnifiable Claim as to such Indemnified
Party if, in the judgment of counsel to the Indemnified Party, there exists any
actual conflict of interest relating to the defense of such Action between the
Indemnified Party and one or more Indemnifying Party and (y) shall be entitled
to assume control of the defense, compromise and settlement of any Third Party
Indemnifiable Claim as to which the Indemnifying Party has previously assumed
control in the event the Indemnifying Party is not timely and diligently
pursuing such defense. No Indemnified Party shall settle or compromise or
consent to entry of any judgment with respect to any Action with respect to
which it controls the defense thereof pursuant to this Section 9(k)(vi) and for
which it is entitled to indemnification without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(vii)       In all instances under this Section 9(k) where the Indemnifying
Party has agreed to pay the fees, costs and expenses of the Indemnified Parties,
such fees, costs and expenses shall be reasonable. The parties agree to
cooperate and coordinate in connection with the defense, compromise or
settlement of any Indemnifiable Claims.

 

(viii)      In addition to (but without duplication of) the Indemnified Party’s
right to indemnification as set forth in this Section 9(k), if so requested by
an Indemnified Party, the Indemnifying Party shall also advance to such
Indemnified Party (within five Business Days of such request) any and all
reasonable fees, costs and expenses incurred by an Indemnified Party in
accordance with this Section 9(k) in connection with investigating, defending,
being a witness in or participating in (including any appeal), or preparing to
defend, be a witness in or participate in, any Indemnifiable Claim, including,
without duplication, reasonable fees and expenses of counsel, accountants,
consultants and other experts (an “Expense Advance”).

 

(ix)         The Discovery Stockholder agrees that it will repay Expense
Advances made to it (or paid on its behalf) by the Indemnifying Party pursuant
to this Section 9(k) if it is ultimately finally determined by a court of
competent jurisdiction that the Discovery Stockholder is not entitled to be
indemnified pursuant to this Section 9(k).

 

 15 

 

 

[Remainder of page left intentionally blank]

 

 16 

 

 

IN WITNESS WHEREOF, each party has caused this Agreement to be signed by its
representative thereunto duly authorized as of the date first written above.

 

  STARZ         By: /s/ Christopher P. Albrecht   Name: Christopher P. Albrecht
  Title: Chief Executive Officer

 

Company Signature Page to Voting Agreement

 

 

 

 

  LIONS GATE ENTERTAINMENT CORP.         By: /s/ Wayne Levin   Name: Wayne Levin
  Title: General Counsel and Chief Strategic Officer

 

Parent Signature Page to Voting Agreement

 

 

 

 

  DISCOVERY LIGHTNING INVESTMENTS, LTD.         By: /s/ Bruce Campbell   Name:
Bruce Campbell   Title: Chief Development, Distribution and Legal Officer

 

[Discovery Stockholder Signature Page to Voting Agreement]

 

 

 

 

  DISCOVERY COMMUNICATIONS, INC.         By: /s/ Bruce Campbell   Name: Bruce
Campbell   Title: Chief Development, Distribution, and Legal Officer

 

Discovery Parent Signature Page to Voting Agreement

 

 

 

 

Schedule A

 

Original Shares

 

5,000,000 shares of Parent Common Stock

 

 

